           Case 1:21-cv-05205-LGS Document 41 Filed 08/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 SAMSUNG ELECTRONICS CO. LTD., et. al, :
                                            Plaintiffs,        :
                                                               :   21 Civ. 5205 (LGS)
 -against-                                                     :
                                                               :        ORDER
 SOLAS OLED LTD., et. al,                                      :
                                          Defendants.          :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, an initial conference was held on August 26, 2021, at 10:30 a.m. to discuss a

scheduling order and Defendants’ proposed motion to dismiss or transfer the initial Complaint;

         WHEREAS, Defendants requested that discovery be stayed pending adjudication of their

motion or for sixty days;

         WHEREAS, on August 23, 2021, Plaintiffs filed an Amended Complaint. Defendants

intend to move to dismiss the Amended Complaint or transfer this case to another federal district

court;

         WHEREAS Samsung Display Co. Ltd. has commenced an apparently related case at 21

Civ. 07201. It is hereby

         ORDERED that Defendants’ application to stay discovery pending adjudication of the

motion or for sixty days is denied. A separate case management plan will issue.

         ORDERED that, by August 31, 2021, the parties shall file a joint letter proposing how

this action and the newly-filed action should be coordinated or consolidated, including with

respect to discovery and motion practice. The letter shall also include a proposed briefing

schedule for any motion to dismiss or transfer.

         ORDERED that the parties shall file as an attachment to the letter a proposed form of

Order to address the sealing and redaction of the pleadings, Defendant’s motion(s) and any other
           Case 1:21-cv-05205-LGS Document 41 Filed 08/26/21 Page 2 of 2


filings.

Dated: August 26, 2021
       New York, New York




                                         2
